DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive. Applicant argues that the cited art and the instant invention can provide differing hairstyles for a user. However, Applicant is noted that the claimed structure does not limit the claims from reading on the cited prior art. Further, Applicant does not argue Horman teaching the motivation to modify the material of the pads to be silicone, providing the teaching for the claimed amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 and 18-32 are rejected under 35 U.S.C. 103 as being unpatentable over Mooneyhan (US Pat # 4,554,934), in view of Deer (US Pat # 8,783,269) and Horman (US Pat # 6,311,699).
In regards to claims 14, 18 and 27, Mooneyhan teaches a bead comprising a first member (Figure 1 at 13) and second members (Figure 1 at 21) pivotally secured (via Figure 1 at 39) adjacent first sides thereof such that the first and second members are pivotable between a closed position (see arrangement of Figure 1), in which a second side of the first member is located adjacent a second side of the second member (see also Figure 2), and an open position (see Figure 4) in which the second sides of the first and second members have moved away from each other;
a first and second openings (Figure 1 at 87) defined between the first and second side members when in the closed position (see Figure 1);
a first resilient pad (Figure 3 at 53) provided on a first surface of the first member (via Figure 3 at 65); and a second resilient pad (Figure 3 at 59) provided on an adjacent first surface of the second member (via Figure 3 at 71)(where both pads are resilient in that they are resiliently biased via their respective springs and engage the hair in order to impart a curl in it).
Mooneyhan does not teach the first and second resilient pads include complementary ridges on adjacent inner surfaces extending from adjacent the first side of the first and second members to adjacent the second side of the first and second members such that when the first and second members are in the closed position, the ridges engage to deflect the hair passing through the bead from the first opening to the second opening, the ridges being arcuate in transverse cross section such that the inner surface of each of the first and second resilient pads comprises corrugations extending transversely to an axis passing centrally through the first and second openings; the pads being made of resilient material.
Deer teaches a clam-shell configuration for a device to engage the hair in order to curl it, where the device is comprised of first and second shells (Figure 2 at 110, connected via hinge 140), each shell comprising respective first and second resilient pads (Figure 2 at 120b/120a), each including complementary ridges (Figure 4 at 160a/b) on adjacent inner surfaces extending from adjacent a first side of the first and second members to adjacent a second side of the first and second members such that when the first and second members are in the closed position, the ridges engage to deflect the hair passing through the bead from a first opening (Figure 2 at top) to a second opening (Figure 2 at bottom), the ridges being arcuate in transverse cross section such that the inner surface of each of the first and second resilient pads comprises corrugations extending transversely to an axis passing centrally through the first and second openings (see Figure 1a). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to replace the curling mechanism of the bead of Mooneyhan with the ridge shaped pads of Deer, in order to provide the user with the desired wave to style the hair as desired.
With regards to the specific material of the pads, Horman teaches a hair engaging device to comprise silicone (Col 4, Lines 8-12) hair engaging layer (Figure 1 at 23/24) that are coupled to respective outer shell elements (Figure 1 at 10/12). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the pads of Mooneyhan to be the silicone material of Horman, in order to provide a comfortable, yielding material, to more comfortably engage the hair while in use.

Regarding claim 15, Mooneyhan teaches the first member comprises a hemispherical first shell and the second member comprises a hemispherical second shell such that the first surfaces of the first and second shells are concave in shape and opposed second surfaces are convex in shape (see Figure 2 where the inner surfaces are the respective first surfaces of each shell).
Regarding claim 16, Mooneyhan teaches the first and second resilient pads engage the respective first surface of each shell, but does not teach each of the first and second resilient pads includes an outer surface which is convex in shape to be received into the concave first surface of the first or second shell. However, Deer teaches a clam-shell configuration for a device to engage the hair in order to style it, where the device is comprised of first and second shells (Figure 2 at 110), each shell comprising respective first and second resilient pads (Figure 2 at 120b/120a), each including complementary ridges (Figure 4 at 160a/b), and formed of an outer surface which is convex in shape to be received into a concave first surface of the first or second shell (see Figure 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to replace the curling mechanism of the bead of Mooneyhan with the pads of Deer, in order to provide the user with the desired wave to style the hair as desired.
Regarding claim 19, Mooneyhan teaches the first and second resilient pads engage the respective first surface of each shell, but does not teach end surfaces of the first and second resilient pads are each concave prior to engagement together such that as the first and second resilient pads are pressed together, the upper and lower end surfaces bulge outwardly, due to the resilient nature of the material, to become generally planar. However, Deer teaches a clam-shell configuration for a device to engage the hair in order to style it, where the device is comprised of first and second shells (Figure 2 at 110), each shell comprising respective first and second resilient pads (Figure 2 at 120b/120a), each including complementary ridges (Figure 4 at 160a/b), to be received into a concave first surface of the first or second shell (see Figure 2) and each containing a concave shape in respective end surfaces (see Figure 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to replace the curling mechanism of the bead of Mooneyhan with the curve-shaped pads of Deer, in order to provide the user with the desired wave to style the hair as desired.

Regarding claim 20, Mooneyhan teaches each of the first and second shells includes recessed portions adjacent opposed ends thereof such that the recessed portions define circular first and second openings (Figure 1 at 87) when the bead is in the closed position.
Regarding claim 21-23 and 30, Mooneyhan teaches the closed position of the first and second members, but does not teach a latch mechanism to hold the bead in the closed position. However, Horman teaches providing a hair device with a latch member comprising an elongate member (Figure 1 at 37) having a first end received in a first slot provided on an inner surface of a first shell adjacent the second side (Figure 1, at 11) and a protruding second end receivable in a second slot (Figure 1 at 38) provided on an inner surface of a second shell (Figure 1 at 12) wherein the second end of the latch member includes a protruding portion on an outer side thereof provided to resiliently engage in a corresponding notch provided in the second slot when the bead is moved to the closed position (see Figure 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hair device of Mooneyhan to contain the latch of Horman, in order to better secure the device to the hair while in use.
Regarding claims 24 and 31, Mooneyhan teaches the pivotal connection between the first sides is provided by a hinge mechanism (Figure 2 at 29); but does not expressly teach the hinge comprises one or more first barrels provided on the first member adjacent the first side thereof and one or more Horman teaches a hair device comprising a hinge formed of a pin (Figure 1 at 29) inserted in alignable apertures of adjacent first and second barrels of respective members (see Figure 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hinge of Mooneyhan to be the hinge formed of aligned barrels, secured by a pin, of Horman, as such are equivalent hinge structures, well known in the art to provide a pivotal connection.
Regarding claims 25-26, Mooneyhan teaches the bead includes a connector (Figure 1 at 41, where such is substantially loop shaped) on an outer surface thereof to which the end of a cord may be secured such that the cord can extend between a pair of beads (as such is capable of receiving a cord that is tied around it).
Regarding claim 28, Mooneyhan teaches the first and second resilient pads engage the respective first surface of each shell, but does not teach end surfaces of the first and second resilient pads are each concave prior to engagement together such that as the first and second resilient pads are pressed together, the upper and lower end surfaces bulge outwardly, due to the resilient nature of the material, to become generally planar. However, Deer teaches a clam-shell configuration for a device to engage the hair in order to style it, where the device is comprised of first and second shells (Figure 2 at 110), each shell comprising respective first and second resilient pads (Figure 2 at 120b/120a), each including complementary ridges (Figure 4 at 160a/b), to be received into a concave first surface of the first or second shell (see Figure 2) and each containing a concave shape in respective end surfaces (see Figure 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to replace the curling mechanism of the bead of Mooneyhan with the concave pads of Deer, in order to provide the user with the desired wave to style the hair as desired. With regards to the language “as the first and second resilient pads are pressed together, the upper and lower end 
Regarding claim 29, Mooneyhan teaches each of the first and second shells includes recessed portions adjacent opposed ends thereof such that the recessed portions define circular first and second openings (Figure 1 at 87) when the bead is in the closed position.
Regarding claim 32, Mooneyhan teaches the bead includes a connector (Figure 1 at 41) on an outer surface thereof to which the end of a cord may be secured such that the cord can extend between a pair of beads (as such is capable of receiving a cord that is tied around it).

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mooneyhan, in view of Deer and Horman, as applied to claim 16 above, in further view of Lloyd et al. (US Pat # 6,142,158).
Regarding claim 17, Mooneyhan/Deer teaches the first and second resilient pads are secured to the first surfaces of the first and second shells; but does not teach the connection is made via pegs extending outwardly from the first surfaces to be received in corresponding holes in the outer surfaces of the first and second resilient pads. However, Lloyd et al. teaches attaching elements on a hair device via coupling of complementary pegs/holes from the respective elements (see Figures 4-6). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the attachment of the pads/shells of Mooneyhan/Deer to be done via the pegs/holes of Lloyd et al., as such provides a removable means for attaching elements while providing for replacement when desired.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/B.E.K/Examiner, Art Unit 3772    

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772